(2011). The August 19 order further provided that petitioner's case was
                      closed and remained that way, given that the case had been removed to
                      federal court over five years earlier, and thus, the district court lacked
                      subject matter jurisdiction. See id.
                                  Having considered the petition, we conclude that petitioner
                      has failed to demonstrate that extraordinary relief is warranted, and we
                      therefore deny the petition.   See Pan v. Eighth Judicial Dist. Court, 120
Nev. 222, 228, 88 P.3d 840, 844 (2004); NRAP 21(b)(1); see also 28 U.S.C. §
                      1446(d) (providing that once an action is removed to federal court, the
                      state court loses jurisdiction over the matter unless and until the federal
                      court remands the action). Accordingly, we
                                  ORDER the petition DENIED.



                                                                             Ackua


                                                                   Parriatarrr


                                                                                               J.
                                                                   Saitta


                      cc:   Hon. Abbi Silver, District Judge
                            Terence K. Dickinson
                            Roger P. Croteau & Associates, Ltd.
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    Q464 .
                }